Exhibit 10.3
EXECUTION VERSION


SEVENTH AMENDMENT TO LEASE AGREEMENT
THIS SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of April 14, 2020 (the “Effective Date”), by and between HPBB1, LLC, a Georgia
limited liability company (“Landlord”), and BLACKBAUD, INC., a Delaware
corporation (“Tenant”).
RECITALS:
A.    Landlord and Tenant are parties to that certain Lease Agreement dated May
16, 2016, as amended by that certain First Amendment to Lease Agreement dated
August 22, 2016, that certain Second Amendment to Lease Agreement dated May 18,
2017, that certain Third Amendment to Lease Agreement dated December 11, 2017,
that certain Fourth Amendment to Lease Agreement dated February 28, 2018, that
certain Fifth Amendment to Lease Agreement dated February 18, 2020, and that
certain Sixth Amendment to Lease Agreement dated March 17, 2020, and as
supplemented by that certain Letter Agreement dated September 6, 2016
(collectively, the “Lease”), pursuant to which Landlord leased to Tenant
approximately 12.98 acres of real property located in Berkeley County, South
Carolina, and more particularly described in the Lease.
B.    Landlord and Tenant desire to amend and modify the Lease as set forth in
this Amendment.
AGREEMENT:
For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.    Recitals; Capitalized Terms. The foregoing recitals are true and correct
and are incorporated herein by this reference. Unless otherwise indicated, all
capitalized terms used herein shall have the same meaning ascribed to such terms
in the Lease.
2.    Article 13. Tenant delivered the Phase 2 Notice to Landlord on December
20, 2019. Landlord delivered the Holder Phase 2 Financing Notice to Tenant on
January 10, 2020. The following “Existing Dates” in Article 13 and set forth in
the table below are hereby extended to the applicable “Extended Date” set forth
in the table below:
Existing Date
Extended Date
(Phase 2 Exercise Deadline) – 60 days after Landlord’s receipt of the Phase 2
Notice (see Section 13.2)
May 26, 2020
(Landlord and Tenant to enter into the Phase 2 Lease) – 25 Business Days after
delivery of the Holder Phase 2 Financing Notice (see Section 13.3(a))
May 26, 2020
(Delivery of Phase 2 Preliminary Budget by Landlord to Tenant) – 90 days after
July 16, 2020



1



--------------------------------------------------------------------------------




delivery of the Holder Phase 2 Financing Notice (see Section 13.3(b))
 



3.    Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. The Lease, as
modified by this Amendment contains the parties’ entire agreement regarding the
subject matter covered by the Lease and this Amendment and supersedes all prior
correspondence, negotiations, and agreements, if any, whether oral or written,
between the parties concerning such subject matter. Except as modified by this
Amendment, the terms and provisions of the Lease shall remain in full force and
effect, and the Lease, as modified by this Amendment, shall be binding upon and
shall inure to the benefit of the parties hereto, their successors and permitted
assigns.
4.    Counterparts; PDF Signatures. This Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.
Signature and acknowledgment pages, if any, may be detached from the
counterparts and attached to a single copy of this document to physically form
one document. Signatures given by portable document format shall be binding and
effective to the same extent as original signatures.
[Rest of Page Intentionally Left Blank; Signature Page Follows]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the Effective Date.
 
LANDLORD:
 
 
 
 
 
HPBB1, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
 
 
By:
/s/ John R. Holder
 
 
 
 
John R. Holder
 
 
 
 
 
President
 
 
 
[Seal]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
BLACKBAUD, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Jon W. Olson
 
 
Name:
Jon W. Olson
 
 
 
Title:
Sr. Vice President, General Counsel
 
 
 
 
 
 
 
 
[Seal]
 
 
 






